[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                       No. 06-13430                      September 5, 2007
                                                                       THOMAS K. KAHN
                                                                              CLERK
                         D. C. Docket No. 05-20483 CR-RWG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                            versus

ROBERTO VIERA,

                                                          Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Southern District of Florida


                                   (September 5, 2007)

Before DUBINA and MARCUS, Circuit Judges, and PROCTOR,* District Judge.

PER CURIAM:

____________________________
      *Honorable R. David Proctor, United States District Judge for the Northern District of
Alabama, sitting by designation.
      Appellant Roberto Viera (“Viera”) appeals his convictions and sentences for

drug-related crimes.

      The following issues are presented for appellate review:

      (1) Whether the district court abused its discretion when it refused to strike

the entire jury venire after a member of the venire, who was at the time a United

States probation officer, stated during voir dire that she was unsure but thought

that she may have seen Viera in the probation office or, alternatively, whether the

district court plainly erred by failing to further question potential jurors to

determine whether the probation officer’s statement caused bias among the venire;

      (2) Whether the district court abused its discretion when it failed to grant a

mistrial sua sponte when the prosecution introduced undisclosed evidence that

arguably constituted a jailhouse confession or, if a motion was required, whether

the admission of the evidence was plain error;

      (3) Whether the district court abused its discretion when it allowed

testimony from a government agent that referenced “the history of Miami drug

wars, contract murders, hits,” etc. [Appellant’s Br. at 32];

      (4) Whether the district court plainly erred by allowing the prosecutor to

refer to Viera as a “liar” in closing arguments;




                                           2
      (5) Whether the district court abused its discretion or, in at least one

instance, plainly erred by allowing the introduction of alleged undisclosed expert

testimony;

      (6) Whether the district court abused its discretion by allowing the

introduction of evidence regarding Viera’s past crimes pursuant to Rule 404(b) of

the Federal Rules of Evidence;

      (7) Whether the district court’s cumulative errors require a new trial;

      (8) Whether the district court clearly erred when it increased Viera’s base

offense level by three points pursuant to U.S.S.G. § 3B1.1 for performing a

supervisory role in a criminal activity that involved five or more participants or

was otherwise extensive;

      (9) Whether the district court clearly erred when calculating, for sentencing

purposes, the amount of cocaine Viera was responsible for importing; and

      (10) Whether the district court violated Viera’s constitutional rights when it

based its sentencing decision in part on acquitted conduct.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments Viera makes in this appeal concerning his convictions. Accordingly,

we affirm his conviction, but we vacate his sentence on Count 1 of the indictment

                                          3
and remand this case for an administrative correction of the sentence imposed on

Count 1.1

       AFFIRMED in part, VACATED in part and REMANDED.




       1
         When the statutory maximum sentence is less than the minimum applicable guideline range,
the statutory maximum shall be the guideline sentence. The guideline sentence and maximum
sentence as to Count 1 is 240 months, rather than the 262 to 327 months guideline range stated in
the government’s brief. Thus, the 262-month sentence the defendant received as to Count 1 exceeds
the statutory maximum.


                                               4